Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness 

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-5, 7, 8, 10, 16-18, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. US 8,523,479.  Adler et al. disclose a surface mount security barrier (100) comprising:
A plurality of spaced apart, concrete and steel barrier islands (132).  Each island 
including 1st & 2nd sides and 1st & 2nd ends.  See Figs. 2, 3, 7.  
Each island including external fixing elements (134, 136) disposed at each end of 
said island Figs. 9-17.  Col. 8, lns. 26-62.
At least one load transfer element (138, 146, 355, 382) embedded internally 
within said island.  Fig. 5; Col. 13, lns. 4-Col. 14, ln. 5.
At least one flexible attachment device (357) such as a cable configured to be 
anchored to the ground at either or both ends thereof.  Wherein the cable is 
optionally post-tensioned.  Col. 12, lns. 9-39.
Wherein, under load said load transfer elements transfer impact forces through the concrete island from one external fixing means to another.  Col. 9, ln. 23-Col. 10, ln. 49.
Although Adler et al. do not explicitly recite the cable (357) extends along the ground across the space between said adjacent barrier islands; Adler et al. do state the cable can be either anchored to the ground and/or attached to post-tensioning 


With respect to claims 2-4 Adler et al. disclose the load transfer elements (138) are attached at either end to a said external fixing element (134, 136).  Such that when the security barrier is subject to sufficient impact to create tension in said flexible attachments the load transfer elements transfer load between external fixing elements, without imparting a tensile load on the concrete base (132).  And the longitudinal axis of each load transfer element is substantially perpendicular to an anticipated direction of impact protection of said security barrier.  See Figs. 2, 3.

With respect to claim 5 Adler et al. disclose at least one load transfer element (355) extends between external fixing elements and can connect multiple barrier islands in a spaced array.  Col. 12, lns. 3-23.

With respect to claims 7, 8, 10 Adler et al. disclose opposing side faces of the barrier islands include recesses (393, 394) able to receive an external fixing element (382).  Fig. 17.  Wherein each said recess (393) extends along said opposing side face to a lower edge thereof to receive a pin (392) or fence post (386).

With respect to claims 16, 17 Adler et al. disclose the barrier islands include individual compartments separated ballast plates (196), the compartments can be ballasted (200) with rocks, stone and reinforced concrete.  Col. 9, lns. 5-35. Adler et al. further discloses lift points (104) for use by forklifts and the like.  See Fig. 4; Col. 13, lns. 25-30.
	
With respect to claims 18, 20, 21 Adler et al. disclose a plurality of feet (143) extending outwardly from the bottom of the barrier island.  See Fig. 4. Adler et al. further disclose a plurality of fence post holes/security post footings (198) extending downwardly into a top surface (192) of each barrier island, such that at least one of said load transfer elements can be in the form of an interchangeable fence post (138).  See Fig. 5. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. US 8,523,479 in view of Roller et al. us 2003/0190189.  Adler et al. disclose a barrier island system including a plurality of island segments interconnected with an anchor, such as a cable (357).  Col. 2, ln. 60-Col. 3, ln. 26, Col. 12, ln. 3-36.  
What Adler et al. do not disclose is a nylon strap.  However, Roller et al. teach it is known to provide concrete barrier elements (10) with belts or straps (18) made of nylon, which is known to be strong and flexible.  [0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cable of Adler et al. with the nylon strap taught by Roller et al. in order to reduce the use of corrodible, rustable materials. 


6. 	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. US 8,523,479 in view of Rogers et al. US 7,040,836.  Adler et al. disclose a barrier island system including a plurality of island segments including passage modules (134) for limited pedestrian access. Col. 10, lns. 5-55. But do not disclose an openable gate for vehicle access.  However, Rogers et al. teach it is known to mount fence posts (40) to a turntable (20), and dispose said turntable in an array (16, 18) of fixed fence posts (42). Wherein the turntable can be rotated to provide selective vehicle access.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bollard barrier island system of Adler et al. with a bollard gate, taught by Rogers et al. in order to facilitate controlled vehicle access.
	
7. 	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. US 8,523,479 in view of Gerrard et al. US 2016/0376759.  Adler et al. disclose a barrier island system including a plurality of island segments including passage modules (134) for limited pedestrian access. Col. 10, lns. 5-55. But do not disclose an openable gate for vehicle access.  However, Gerrard et al. teach it is known to removably mount horizontal barrier members (32) to a plurality of spring steel fence posts (20a) that are secured to a footing will resiliently absorb impact energy from a vehicle or the like without the need for very deep footings and very large masses of concrete.  [0025]. Therefore, it would have been obvious to one of ordinary skill in the art before the 


effective filing date of the claimed invention to provide the bollard barrier island system of Adler et al. with a resilient impact attenuation assembly taught by Gerrard et al. in order to reduce damage and injury during a crash.

Allowable Subject Matter
Claims 9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				9/28/2021